Citation Nr: 1242388	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-22 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for cervical radiculitis (claimed as pinched nerve, left arm and neck).

3.  Entitlement to service connection for patellofemoral pain syndrome, left knee.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from October 1998 to October 2004.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida, which denied the aforementioned claims.  

The issues of entitlement to service connection for cervical radiculitis and patellofemoral pain syndrome, left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran is not shown by the probative medical evidence of record to have a current diagnosis of pseudofolliculitis barbae or any other skin disease.

2.  The Veteran is not shown by the probative medical evidence of record to have a current diagnosis of hypertension.


CONCLUSIONS OF LAW

1.  Pseudofolliculitis barbae was neither incurred in, nor aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2012).

2.  Hypertension was neither incurred in, nor aggravated by, active duty service, and did not manifest to a compensable degree within one (1) year from the date of separation from service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the VA Secretary ("Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, VA essentially satisfied the notification requirements of the VCAA by means of a letter dated December 2008.  The RO informed the appellant of the types of evidence needed in order to substantiate his service connection claims, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claims that have not already been associated with the claims folder.

With regard to providing a VA examination, the Board notes that, in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is competent evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred, which would support incurrence or aggravation, (3) an indication that a current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board has determined that VA had no duty to provide a VA medical examination or opinion with respect to the Veteran's claims, as there is no competent medical evidence of record that he has a current diagnosis of either pseudofolliculitis barbae or any other skin disease, or hypertension.  Despite the Veteran's assertions, the medical evidence of record fails to demonstrate that he has ever been diagnosed with either of the disorders, either during  or after active military service.  Rather, the only suggested relationship between the service and the claimed disabilities comes from the Veteran himself.

In this regard, the Board acknowledges that there are instances in which lay testimony can serve to establish an association between service and the claimed 
disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology may satisfy the requirements of McLendon.  However, as a lay person, the Veteran has not been shown to be competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosis a complex arterial disease like hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the lay opinions of the appellant may serve to establish any association between his claimed conditions and active military service.

Moreover, as previously discussed, although the Veteran was provided with a VCAA notification letter advising him of the evidence needed in order to substantiate his service connection claims, he failed to submit any medical evidence showing that he has a current diagnosis of either pseudofolliculitis barbae or hypertension, or was previously diagnosed with either condition at any point during the course of this appeal.  As such, the evidence of record is insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to 38 U.S.C.A. § 5103A(d), to provide a veteran with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 38 C.F.R. 
§ 3.159(c)(4)(i) is not in conflict with 38 U.S.C.A. § 5103A(d), and evidence of record "establishing that the veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").

Accordingly, the Board finds that VA has fully complied with the notice and assistance requirements of the VCAA and its regulations.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Applicable laws and regulations.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A.  Entitlement to service connection for pseudofolliculitis barbae.

Review of the Veteran's service treatment reports reveals no evidence of complaints of, treatment for, or a diagnosis of a skin disorder, to include pseudofolliculitis barbae.  During his August 1998 enlistment examination, findings for the skin were within normal limits.  Similarly, there is no evidence that the Veteran was found to have a skin disease during his October 2004 separation examination.

Post-service treatment records also fail to demonstrate evidence of a skin disorder, and there is no indication that the Veteran ever sought treatment for pseudofolliculitis barbae or any other skin disease.

Based on a review of the complete evidence of record, the Board concludes that the competent medical evidence is against the Veteran's claim for service connection for pseudofolliculitis barbae.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran was diagnosed with pseudofolliculitis barbae during service, has a current diagnosis of the disease, or was ever diagnosed with the condition at any time during the pendency of this appeal.  

In addition to the medical evidence, the Board has also considered the Veteran's personal assertions that he has pseudofolliculitis barbae.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Court has also held that a lay person, such as the Veteran, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing a complex skin disease.  See Jandreau v. Nicholson, supra.  As a result, although the Board recognizes the Veteran's sincere belief in the existence of his claimed disorder, his assertions do not constitute competent medical evidence sufficient to establish service connection.  

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for pseudofolliculitis barbae.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 27 4 F.3d 1361 (Fed. Cir. 2001).

B.  Entitlement to service connection for hypertension.

In addition to establishing service connection on a direct basis, service connection for certain chronic diseases, such as hypertension, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§3.307(a)(3), 3.309(a) (2012).

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  Note (1) to Diagnostic Code 7107 states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

The Veteran contends that he currently has hypertension that began during active service.

As an initial matter, the Board observes that the Veteran's service treatment reports are void of any complaints of, treatment for, or diagnosis of hypertension.  During his August 1998 service enlistment examination, his blood pressure was measured at  140/85, which is within the normal range.  During an October 2001 consultation for tonsillitis and strep, the Veteran's blood pressure was 144/80.  In April 2002, during some dental work, his blood pressure was measured at 113/60.  During further dental work in October 2002, his blood pressure was 135/70; each of these readings was well within the normal range.  In June 2004, during additional dental treatment, the reading was 139/64, again, well within normal limits.  On October 1, 2004, shortly before his separation from service, his blood pressure was 148/85, still within normal range.  However, on October 18, 2004, while undergoing an evaluation for "severe" right knee pain two days prior to separation from service, the Veteran's blood pressure reading was 130/118.  While this one reading revealed unusually high diastolic pressure, as noted above, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  In this case, although the service treatment records indicate that the Veteran was advised to have his blood pressure checked again, there is no evidence that he did so.  

Post-service treatment records reveal no competent evidence that the Veteran's claimed hypertension manifested to a compensable degree within one year of service.  As such, service connection for hypertension on a presumptive basis cannot be established.
Additional treatment records show that, during the Veteran's respiratory compensation and pension examination in May 2010, his blood pressure was measured at 140/95.  Although the diastolic pressure was high, because there are no additional reading results from that day or subsequent days, it is impossible to state that this isolated reading is evidence of hypertension.  

The treatment reports of record contain no other blood pressure readings.

Based on a review of the complete evidence of record, the Board concludes that the competent medical evidence is against the Veteran's claim for service connection for hypertension.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, supra; Brammer v. Derwinski, supra.  In this case, there is no medical evidence of record demonstrating that the Veteran was diagnosed with hypertension during service or within the one-year period following separation, has a current diagnosis of hypertension, or has ever had the disease during the pendency of this appeal.  In essence, the evidence shows only that he was found to have isolated instances of elevated diastolic pressure.  However, as previously discussed, that in and of itself does not equate to a finding of chronic hypertension.  

In addition to the medical evidence, the Board has also considered the Veteran's personal assertions that he has  hypertension.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Court has also held that a lay person, such as the Veteran, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing hypertension.  See Jandreau v. Nicholson, supra.  As a result, although the Board recognizes the Veteran's sincere belief in the existence of his claimed disorder, his assertions do not constitute competent medical evidence sufficient to establish service connection.  

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for hypertension, both on a direct and presumptive basis.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; Ortiz v. Principi, 27 4 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for pseudofolliculitis barbae is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran contends that he currently has cervical radiculitis (claimed as pinched nerve, left arm and neck), and patellofemoral pain syndrome, left knee.  Moreover, he asserts that the two disorders stem from active military service.  After a thorough review of the evidence, the Board has determined that additional development is necessary prior to adjudication of these claims.

The VCAA duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits in certain instances.  In determining whether a VA examination is required, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumptive period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

In this respect, the Board observes that, although there is no medical evidence confirming that either of the Veteran's claimed disorders were incurred during, or are otherwise related to, service, the Federal Circuit has held that, medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Davidson reaffirmed the Federal Circuit's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  Moreover, in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382.

In this case, the Veteran claims that he first noticed symptoms of a left arm/neck disorder approximately 6-7 years before he first sought treatment in 2006; he added that he thought the condition may have been caused by his boxing activities in service.  In addition, a September 2009 treatment note states that a magnetic resonance imaging  or MRI purportedly found evidence of a disc bulge with nerve root compression.  

Regarding the Veteran's claimed left knee disorder, his service treatment records show that he reported left knee pain in October 2004, two days prior to his separation from service.  However, there is no evidence that a left knee condition was found at that time.  Nonetheless, the Board observes that during the Veteran's August 2010 VA joints examination for his right knee patellar tendonitis, the examiner also noted pain, stiffness and warmth (a symptom of inflammation) in the left knee.  X-rays revealed mild degenerative changes and an old avulsion of the anterior tibial tubercle; the diagnosis was mild degenerative joint disease.  

In this case, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the [VA] Secretary to make a decision on the claim," see McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that a VA examination with opinion is necessary to determine whether the Veteran's claimed left arm/neck and left knee are the result of active duty service.

Finally, it appears that the most recent VA treatment reports of record are dated August 2010.  Where VA has constructive or actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, while the case is in REMAND status, an attempt should be made to obtain updated treatment reports pertaining to the Veteran's cervical radiculitis and patellofemoral pain syndrome, left knee.  In addition, the Veteran should be asked to provide a updated permission to allow VA to obtain any new private treatment reports that are not currently of record.

Accordingly, the case is REMANDED for the following action:

1.  Please do not remove any tabs from claims folder.

2.  The RO/AMC should obtain all available VA treatment records pertaining to the Veteran's claimed cervical radiculitis and patellofemoral pain syndrome, left knee since August 2010 and associate with the claims folder.  The RO/AMC should also send the Veteran an authorization and release form to allow it to obtain any updated private treatment reports identified by the Veteran that are not currently of record.  Any negative response must be noted in the claims folder.

3.  After completion of the aforementioned development, the RO/AMC should schedule the Veteran for an appropriate VA examination(s) to determine a possible etiology for his claimed cervical radiculitis and patellofemoral pain syndrome, left knee.  The claims folder must be provided to the examiner(s) in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  Any and all necessary tests should be conducted, and the examiner should review the results of such testing prior to completion of the examination report.  The examiner must also obtain a detailed history from the Veteran of his claimed disorders, both during and since active duty service, and note that, in addition to the medical evidence, the Veteran's personal statements have been considered.  The examiner(s) should provide responses to the following:

(a)  Provide an opinion as to whether the Veteran currently has cervical radiculitis (claimed as pinched nerve, left arm and neck) or a similar disability. 

(b) As to any current cervical spine radiculitis identified, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is the result of, or is otherwise related to the Veteran's active duty service.  Any and all opinions must be accompanied by a complete rationale.

(c)  Provide an opinion as to whether the Veteran currently has patellofemoral pain syndrome, left knee or a similar chronic left knee disability.  

(d)  As to any current left knee disability identified, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is the result of, or is otherwise related to the Veteran's active duty service.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter(s) should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


